 
 
IV 
112th CONGRESS 
1st Session 
H. RES. 26 
In the House of Representatives, U. S., 
 
January 7, 2011 
 
RESOLUTION 
Providing for consideration of the bill (H.R. 2) to repeal the job-killing health care law and health care-related provisions in the Health Care and Education Reconciliation Act of 2010; providing for consideration of the resolution (H. Res. 9) instructing certain committees to report legislation replacing the job-killing health care law; and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2) to repeal the job-killing health care law and health care-related provisions in the Health Care and Education Reconciliation Act of 2010. All points of order against consideration of the bill are waived. The amendment printed in part A of the report of the Committee on Rules accompanying this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, to final passage without intervening motion except: (1) seven hours of debate, with 30 minutes equally divided and controlled by the Majority Leader and Minority Leader or their respective designees, 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Education and the Workforce, 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce, 90 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means, 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Budget, 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary, and 40 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Small Business; and (2) one motion to recommit with or without instructions. 
2.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House the resolution (H. Res. 9) instructing certain committees to report legislation replacing the job-killing health care law. The resolution shall be considered as read. The previous question shall be considered as ordered on the resolution and any amendment thereto to final adoption without intervening motion or demand for division of the question except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Rules or their respective designees; (2) the amendment printed in part B of the report of the Committee on Rules, if offered by Representative Matheson of Utah or his designee, which shall be in order without intervention of any point of order, shall be considered as read, and shall be separately debatable for 10 minutes equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit which may not contain instructions. 
3.Upon adoption of this resolution it shall be in order without intervention of any point of order to consider in the House a resolution, if offered by the Majority Leader or his designee, relating to the status of certain actions taken by Members-elect. The previous question shall be considered as ordered on the resolution to final adoption without intervening motion or demand for division of the question except four minutes of debate equally divided and controlled by the Majority Leader and Minority Leader or their respective designees. 
 
Lorraine C. Miller,Clerk. 
